Citation Nr: 1016468	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  08-14 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
posttraumatic stress disorder (PTSD) with dysthymia.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Preliminary review reveals that the information in the record 
before us is inadequate to make an informed determination, 
and discloses a need for further development prior to final 
appellate review.  In this regard, the Board is of the 
opinion that VA's duty to assist includes affording the 
Veteran an additional medical examination under the facts and 
circumstances of this case.

The Veteran has one service-connected disability.  She was 
granted service-connection for PTSD with dysthymia, with an 
initial evaluation of 70 percent, effective from January 26, 
2004.  She submitted a VA Form 21-4138 in March 2007 wherein 
she stated she wished to file a claim for unemployability 
(TDIU), attaching documents in support of her claim that her 
unemployability is due to her service-connected PTSD.  The RO 
responded with a notice letter stating the RO was working on 
her claim for an increased evaluation for her service-
connected PTSD with dysthymia.  

The July 2007 rating decision denied an increased evaluation 
for PTSD, in addition to denying entitlement to TDIU.  In 
October 2007, the Veteran filed a VA Form 21-4138 on which 
she wrote that she wished to file an appeal of VA's decision 
dated in July 2007.  The RO construed that communication as a 
Notice of Disagreement (NOD) on the TDIU issue only, and did 
not address the issue of an increased evaluation for PTSD in 
its February 2008 SOC. 

Because either a schedular increased rating for PTSD or a 
TDIU rating would yield virtually the same result, and 
because a liberal interpretation of the Veteran's claim and 
NOD indicates a desire to appeal both issues, the Board finds 
that both are properly on appeal.  The U.S. Court of Appeals 
for Veterans Claims has held that a claim which is 
inextricably intertwined with another claim which remains 
undecided and pending before the VA must be adjudicated prior 
to a final order on the pending claim, so as to avoid 
piecemeal adjudication.  Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  Moreover, the Court has held that, once an 
NOD has been filed on an issue, the Veteran is entitled to an 
SOC on that issue.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Both issues can be addressed by the RO on remand.

As to TDIU, the Veteran contends that she is unable to secure 
gainful employment due to her service-connected disability.  
Specifically, in her April 2007 claim for TDIU (on VA Form 
21-8940), she stated she had last worked full-time in April 
2001, and that she became too disabled to work in July 2006.  
She was self-employed as a salesperson from October 2001 to 
June 2006. 

The Veteran was afforded a VA examination in November 2004 in 
conjunction with her claim for service connection for PTSD.  
The examiner, a psychiatrist, noted that the Veteran had 
worked as an X-ray technician for one year after separation 
from service and later, after her marriage, had worked as a 
bookkeeper while getting her college degree, which she 
obtained in 1998.  Currently, she was self-employed as a Mary 
Kay cosmetic salesperson.  Even so, the examiner opined that 
the Veteran was unemployable, even under loose supervision 
and with no requirement that she have contact with the 
public.  Further, it was the examiner's impression that her 
disability was more likely than not related to her PTSD and 
depression.  

In February 2007, the Veteran saw her treating psychiatrist, 
Dr. R.D.F., at the VAMC.  The psychiatrist noted that the 
Veteran had been able to work with Mary Kay because she could 
create her own schedule, but had recently experienced 
difficulty due to significant memory problems, and was 
forgetting appointments.  Therefore, she told the doctor she 
was applying for disability because she had to give up her 
employment with Mary Kay and was unable to keep any other 
regular employment.  The doctor opined that the Veteran would 
meet criteria for disability, since it appeared she would be 
disabled from any sort of work, noting that her condition is 
chronic.

The Veteran saw Dr. R.D.F. again in October 2007.  She 
complained of ongoing memory problems.  An MRI had shown the 
presence of premature diffuse white matter disease.  The 
doctor also noted that the Veteran had recently undergone a 
number of surgeries for orthopedic conditions.  Given her 
PTSD, major depression, and white matter disease, the doctor 
stated the memory problems would be permanent.  With regard 
to the Veteran's PTSD and depression, the doctor opined that 
the disorders are chronic and that the Veteran has reached a 
baseline, with no foreseeable improvement.  In combination 
with the white matter disease, PTSD, major depression, and 
recent surgeries, Dr. R.D.F. stated that the Veteran was 
permanently unemployable.  

The Veteran was afforded a VA examination in April 2007, 
conducted by the October 2004 VA examiner.  After noting a 
number of orthopedic problems and the memory problems, the 
examiner assessed PTSD and dysthymic disorder, at least as 
likely as not caused by the PTSD.  Further, he noted that she 
was currently unemployed and unemployable, but he opined that 
her unemployability was the result of her recent surgical 
procedures from which she had not yet fully recovered.  
Moreover, in light of her future scheduled surgeries, it was 
deemed likely that her unemployability would persist.  He 
agreed with Dr. R.D.F. that the Veteran's PTSD and depression 
are not likely to improve.  

Dr. R.D.F. clarified his opinion in an April 2008 treatment 
note, stating that his February 2007 opinion that the Veteran 
was permanently unemployable was based on her diagnosis of 
PTSD and dysthymia.  He stated that these conditions are 
chronic and will not change, and that she would need ongoing 
treatment, including counseling and medication management.  
He said these diagnoses render her disabled from any sort of 
employment.  

Finally, the Board takes note of the June 2005 Social 
Security Administration's Disability Determination and 
Transmittal.  According to that document, the Veteran is 
receiving Social Security Disability (SSD) benefits for mood 
disorders and anxiety disorder.

Based on the foregoing, the Board finds that the competent 
evidence is unclear as to whether the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of her service-connected PTSD with dysthymia, when 
considered aside from any non-service-connected disabilities.

Although the VA examiner opined in 2007 that the Veteran was 
unemployable due to her orthopedic problems and various 
surgeries, he had previously stated in his November 2004 
opinion that she was unemployable due to her PTSD and 
dysthymic disorder.  The 2004 opinion was written before the 
Veteran's orthopedic and other problems required significant 
intervention..  The claims file indicates that the Veteran 
has undergone a number of surgical procedures in recent 
years, including right rotator cuff surgery in September 
2006, cholecystectomy in December 2006, and right total knee 
replacement (TKR) in January 2007, and was contemplating 
other procedures, to include a left TKR and left shoulder 
arthroscopy (both of which appear now to have been done). 

Also, medical findings have shown diffuse white matter 
disease, which Dr. R.D.F. stated may cause or contribute to 
the Veteran's unemployability, and Dr. K.S., on April 15, 
2008, observed "a new and potentially worrisome tremor . . . 
and . . . significantly elevated antinuclear antibody . . . 
."  Later, in a report dated January 5, 2009, Dr. K.S. said 
she had been diagnosed with an essential tremor, "quite 
prevalent in her family."  More recently, in April 2009, she 
was being treated for urinary incontinence.  The last clinic 
visit in the file is dated May 13, 2009.  The impact of these 
numerous non-service-connected medical problems should be 
assessed before a final decision on the evaluation of the 
Veteran's service-connected PTSD and her TDIU claim is made. 

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Obtain the records of any VA treatment 
and/or examinations of the Veteran since May 
13, 2009.

2.  Schedule the Veteran for examination by a 
psychiatrist to determine the current nature 
and severity of her service-connected PTSD 
with dysthymia, and its effect on her 
employability.  All tests and studies deemed 
necessary by the examiner should be conducted, 
in order to obtain, as accurately as possible, 
a true picture of the nature and extent of any 
current PTSD.  Any tests and studies 
performed, and their results, should be 
discussed in the examination report. 

a.  The examiner should identify and 
diagnose all current psychiatric disability 
and distinguish, to the extent possible, 
PTSD from any non-PTSD symptomatology, such 
as a personality disorder or symptoms of 
physical disability distinct from 
psychiatric disability.

b.  Then, the examiner should ascertain the 
current nature and severity of the service-
connected PTSD with dysthymia.  The 
examiner should review all pertinent 
medical records in the claims file, to 
include this Remand, and should state in 
the examination report that such review was 
performed.  The examination report should 
include a Global Assessment of Functioning 
(GAF) score, as well as an explanation as 
to the significance of the score assigned.  
Detailed clinical findings should be 
reported in connection with the evaluation, 
and a complete rationale for any opinions 
expressed should also be included

c.  The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the Veteran is 
unable to perform substantially gainful 
employment because of her service-connected 
PTSD, without consideration of her non-
service-connected medical problems; or 
whether unemployability due solely to PTSD 
is unlikely (i.e., less than a 50-50 
probability).  

d.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

e.  If the opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the report, and explain why this is so.

3.  Thereafter, readjudicate the issues of an 
increased rating for PTSD and TDIU.  If any 
benefit sought on appeal is not granted to the 
Veteran's satisfaction, provide a Supplemental 
Statement of the Case and afford the 
appropriate opportunity for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




 Department of Veterans Affairs


